Citation Nr: 0015939
Decision Date: 06/15/00	Archive Date: 09/08/00

Citation Nr: 0015939	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-45 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to service connection for a right knee disability 
on the basis of aggravation.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant 





VACATUR

The veteran served on active duty from June 1973 to June 1977 
and from January to June 1991.

Service connection for a right knee disability was denied by 
the Board of Veterans' Appeals in January 1998. It was 
subsequently determined, however, that the veteran had 
requested, but not accorded, a personal hearing at the RO in 
February 1997. The veteran was advised that the January 1998 
Board decision would be vacated should he appear at the 
scheduled hearing. The veteran did testify before the 
undersigned member of the Board at hearing at the RO in May 
2000.

The Board may vacate an appellate decision when a veteran is 
denied due process of law. See 38 C.F.R. § 20.904(a)(3) 
(1999). Failure to provide the veteran with a personal 
hearing after a request to do so constitutes a denial of due 
process of law by failing to afford him a personal hearing 
prior to the Board's January 1998 decision.

Accordingly, the January 1998 decision of the Board is 
vacated in its entirety. The Board will review the evidence 
on a de novo basis, including the veteran's testimony from 
the May 2000 hearing, prior to rendering a decision.


FINDING OF FACT

The claim for service connection for a right knee disability 
on the basis of aggravation is plausible.


CONCLUSION OF LAW

The claim for service connection for a right knee disability 
on the basis of aggravation is well-grounded.  38 U.S.C.A. 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the second and third elements of a well-grounded 
claim may also be satisfied under 38 C.F.R. § 3.303(b), by 
the submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The Court has also held that where a claimant files a 
compensation claim shortly after discharge from service, a 
diagnosis of disability on a service discharge examination 
report may constitute evidence of current disability, as well 
as evidence a relationship to service sufficient to well-
ground a service connection claim.  Hampton v. Gober, 10 Vet. 
App. 481 (1997).

In this case, the veteran contends that his preexisting right 
knee disability was aggravated by his duties as a cargo 
handler during the Persian Gulf War. In June 1996, a VA 
examiner remarked that the veteran's right knee disability 
"may have aggravated during his physical activities of 
loading airplanes during the Desert Storm activation."  
Given this opinion and the testimony provided by the veteran 
at the personal hearing in May 2000, the Board finds that the 
claim on appeal is well-grounded. Epps, Hampton.


ORDER

The claim for service connection for a right knee disability 
is well-grounded.


REMAND

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a right knee 
disorder since June 1996.  After securing 
the necessary release, the RO should 
obtain these records.

2. After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA orthopedic examination for the 
purposes of determining the etiology of 
the veteran's right knee disability.  The 
claims folder must be made available for 
review by the examiner in conjunction 
with the examination.  All necessary 
tests and studies should be conducted and 
all findings reported in detail.  The 
examiner is requested to review the 
claims folder and the results of any 
testing prior to providing an opinion as 
to the likelihood that the right knee 
condition which preeexisted the veteran's 
January to June 1991 underwent an 
increase in severity beyond natural 
progression therein.  A complete 
rationale for any opinion expressed by 
the examiner must be provided.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this remand, and if it is not, the RO 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
review the veteran's claim of service 
connection for a right knee disability on 
the basis of aggravation. 

If the benefit sought on appeal is not granted, the veteran 
should be issued a supplemental statement of the case, and be 
afforded a reasonable period of time to respond.  Thereafter, 
the case should be returned to the Board for final appellate 
review, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).












		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the U.S. Court of 
Veterans Appeals for Veterans Claims. This vacate decision 
does not constitute a decision of the Board on the merits of 
your appeal.	







Citation NR: 9801302	
Decision Date: 01/16/98		Archive Date: 01/28/98
DOCKET NO.  96-45 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for aggravation of a right 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel





INTRODUCTION

The appellant served on active duty in the United States Army 
from June 1973 to June 1977 and from January 1991 to June 
1991.  The appellant reports unverified service on reserve 
duty in the Army from May 1978 to January 1991 and from June 
1991 through the filing of this claim.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he is entitled to service 
connection for aggravation of a right knee disability


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the appellant has not met 
the initial burden of submitting evidence to justify a belief 
by a fair and impartial individual that the claim of 
entitlement to service connection for aggravation of a right 
knee disability is well grounded.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellants appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant served on active duty in the U.S. Army from 
June 1973 to June 1977 and from January 1991 to June 1991.

3.  Although the appellant has a right knee disability, there 
is no lay or medical evidence showing in-service aggravation 
of this disability, and, further, there is no competent 
medical evidence linking his knee disability to any event or 
etiology of his military service. 


CONCLUSION OF LAW

The claim for service connection for aggravation of a right 
knee disability is not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303; Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection may also be granted on a 
secondary basis and for certain enumerated disabilities on a 
presumptive basis, see 38 C.F.R. §§ 3.307, 3.309 and 3.310, 
or alternatively, with respect to any disease, if all the 
evidence establishes that the disease was incurred in 
service, see 38 C.F.R. § 3.303(d).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91, 93.

Preservice records from Dr. Martin Wesely indicate that on 
November 21, 1990, the appellant reported to Dr. Wesely with 
pain in his right knee which he injured while working as a 
police officer.  An examination of the knee revealed slight 
synovial thickening.  The appellant had full range of motion 
but discomfort from terminal flexion.  Dr. Weselys 
impression was that the appellant had internal derangement 
with possible traumatic chondromalacia.  On November 27, 
1990, Dr. Wesely observed that the appellant was limping and 
was in obvious discomfort.  The doctor noted that the pain 
and swelling in the right knee had continued.

In December 1990, Dr. Wesely reported that the appellant 
continued to have pain and synovial thickening in his right 
knee.  An MRI of the knee was relatively normal.  At that 
time, Dr. Wesely was considering arthroscopic surgery.  In 
January 1991, the appellant was still complaining of pain in 
his knee.  Dr. Wesely decided that is was necessary to 
arthroscope the appellants knee.

Review of the appellants service medical records reveals 
that upon activation in January 1991, the appellant was 
referred to an orthopedist after he reported his right knee 
pain and explained that he was already scheduled to have 
arthroscopic surgery.  At the resulting February 1991 
orthopedic consultation, the examiner diagnosed the appellant 
with chondromalacia of the right patella.  The appellant was 
placed on restricted duty.

Subsequent service medical records disclose treatment of the 
appellant for a variety of complaints including a tick bite, 
chest pains, and swelling of his left hand and wrist, but 
there is no evidence of complaints or treatment for the right 
knee.  Moreover, there is no evidence in service showing that 
he re-injured his right knee.  In a May 1991 report of 
medical history, the appellant attributed the pain in his 
right knee to an old knee injury at work.  He stated that 
surgery on his knee was postponed because of activation.

The appellant saw Dr. Wesely again in May 1991.  Dr. Wesely 
noted that the appellant continued to have symptomatology in 
reference to the right knee. Dr. Wesely scheduled 
arthroscopic surgery. No mention is made of the appellants 
inservice activities.  On June 14, 1991, Dr. Wesely performed 
arthroscopic surgery.  The procedure included debridement of 
the patellofemoral joint and partial synovectomy.  The 
appellant was diagnosed with chondromalacia of the right 
patellofemoral joint with peripatellar synovitis.

Subsequent records from Dr. Wesely dated through December 
1992 reveal that the appellants rehabilitation from surgery 
did not go well.  Initially, the appellants knee improved.  
However, pain and swelling persisted, and the appellants 
right quadriceps atrophied.  An MRI, performed in August 
1992, revealed a linear tear of the posterior horn of the 
medial meniscus, a globular signal in the posterior horn of 
the lateral meniscus which was degenerative in nature, and a 
probable partial tear of the medial collateral ligament.  No 
mention of the appellants inservice activities is made in 
these records.

A December 9, 1991 letter from Dr. Wesely attributes the 
appellants knee injuries to his accident as a police officer 
on November 8, 1990.  Dr. Wesely stated that the appellants 
symptoms had been consistent since that time.

Post-service records from Dr. Conrad Yancy span from May 1995 
to July 1996.  The appellant reported a history of an injury 
to his right knee on November 8, 1990, while working as a 
police officer.  The appellant complained of periodic 
stiffness and pain and swelling in his knee.  Dr. Yancy noted 
that the appellant limped, could not squat or jump, and had 
difficulty with stairs.  He also observed edema in the knee 
and crepitation of the patellofemoral joint.  Dr. Yancy 
diagnosed the appellant with chondromalacia of the patella 
and restricted knee joint movement.

During the period covered by the records from Dr. Yancy, this 
physician observed repeatedly that the appellant complained 
of knee pain and stiffness.  He classified the appellants 
condition as stationary, but occasionally symptomatic 
depending upon work and physical activity.  Nothing in the 
records from Dr. Yancy reflects a reported history by the 
appellant detailing treatment for his right knee or 
additional injury to the knee while on his Desert Storm 
activation.

The record from a June 1996 VA compensation examination 
reports that the appellant stated that his knee problem was 
aggravated during service by the heavy lifting required for 
loading heavy bags into airplanes for service personnel 
flying to Saudi Arabia. The examiners impression was that 
the appellant suffered from status post direct blow to the 
right knee with patellofemoral pain syndrome and 
patellofemoral chondromalacia. The examiner wrote that the 
appellants knee disability may have aggravated during his 
physical activities of loading airplanes during the Desert 
Storm activation.

As indicated above, competent medical evidence establishing a 
nexus, or link, between the conditions treated or diagnosed 
after service and those noted in service, is required to 
support a well-grounded claim for service connection.  
Whether an injury can be said with any degree of medical 
certainty to have been aggravated by subsequent activities is 
a medical question requiring medical evidence for its 
resolution.  See Espiritu, 2 Vet. App. at 494-95.  In this 
case, there is no competent medical evidence linking the 
claimed aggravation of the knee injury to any event or 
etiology in service.

The record of the June 1996 VA compensation examination is 
insufficient to meet the appellants evidentiary burden.  The 
examiners bare statement that the appellants knee injury 
may have aggravated during his [service] activities is 
speculative.  Tirpak, 2 Vet. App. at 611; cf. LeShore v. 
Brown, 8 Vet. App. 406 (1995) (transcription of lay history 
is not competent medical evidence).  But see Watai v. 
Brown, 9 Vet. App. 441 (1996) (physicians statement, that 
there very well might have been a connection between 
veterans inservice condition and his present disorder, 
coupled with similar opinion of another physician, was 
sufficient medical evidence to well ground claim).  This is 
particularly true in light of the absence, in any of the 
appellants other medical records, of any other reference to 
inservice aggravation of his knee injury.  See id.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection well grounded for aggravation of 
a right knee injury.  Caluza, 7 Vet. App. 498.  The Board has 
carefully considered the appellants contentions and 
statements on appeal; however, this evidence alone cannot 
meet the burden imposed by 38 U.S.C.A. § 5107(a) with respect 
to the existence of a disability and a relationship between 
that disability and his service.  Espiritu, 2 Vet. App. 492.  
The appellant believes that his current knee injury is 
causally related to service, specifically that the original 
knee injury was aggravated by his activities during service; 
however, he lacks the medical expertise to enter an opinion 
regarding a causal relationship between aggravation of a knee 
injury and any claimed in-service onset or a secondary 
relationship to a service-connected disability.  See id. at 
494-95.  His assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App.  211 (1993); Grottveit, 5 Vet. 
App. 91; Espiritu, 2 Vet. App. 492.  On the basis of the 
above findings, the Board can identify no basis in the record 
that would make the appellants claim plausible or possible.  
38 U.S.C.A. § 5107(a); see Grottveit, 5 Vet. App. at 92; 
Tirpak, 2 Vet. App. at 610-11; Murphy, 1 Vet. App. at 81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a); Rabideau, 2 Vet. 
App. at 144 (where the claim was not well grounded, VA was 
under no duty to provide the veteran with an examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, VARO fulfilled its obligation 
under section 5103(a) in the statement of the case issued in 
October 1996.  In this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VAs obligation 
under section 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App.  341 (1996) 
(Section 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence).

Although VARO did not specifically state that it denied the 
appellants service connection claim on the basis that it was 
not well grounded, this error was harmless.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1996) (en banc) (remedy for 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error, 
of the decision by agency of original jurisdiction).  
Accordingly, the appellants claim for service connection for 
aggravation of his knee disability must be denied.  Edenfield 
v. Brown, 8 Vet. App. at 390 (disallowance of a claim as not 
well grounded amounts to a disallowance of the claim on the 
merits based on insufficiency of evidence).




ORDER

Entitlement to service connection for aggravation of a right 
knee disability is denied




		
	JACK W. BLASINGAME
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.


- 2 -


